                              UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


JOSE A. JUSINO,                                  :
      Plaintiff,                                 :
                                                 :
       v.                                        :   Case No. 3:18cv2004(MPS)
                                                 :
MONICA RINALDI, et al.,                          :
     Defendants.                                 :


                                    RULING AND ORDER

       The plaintiff, Jose A. Jusino, is incarcerated at Northern Correctional Institution

(“Northern”). On June 6, 2019, the plaintiff filed an amended complaint. For the reasons set

forth below, the amended complaint will be dismissed in part.

I.     Procedural Background

       The plaintiff initiated this action by filing a complaint against fifteen employees of the

Department of Correction. See Compl., ECF No. 1 at 1. He asserted Eighth Amendment

conditions of confinement claims, a Fourteenth Amendment equal protection claim, and

Fourteenth Amendment due process claims related to his confinement on special management

needs status at Northern and his confinement on security risk group status in the Walker Building

at MacDougall-Walker Correctional Institution (“Walker”) and Corrigan Correctional Institution

(“Corrigan”). See id. at 2.

       On April 15, 2019, after reviewing the complaint under 28 U.S.C. § 1915A(b), the court

dismissed the Fourteenth Amendment equal protection claim, the Eighth Amendment claim

related to conditions at Corrigan, and the Fourteenth Amendment due process claim related to

the plaintiff’s confinement at Corrigan. The court dismissed without prejudice the Eighth
Amendment conditions claim related to the plaintiff’s confinement at Walker. See Initial Review

Order, ECF No. 8, at 17-18. The court concluded that Fourteenth Amendment due process

claims relating to the plaintiff’s long-term confinement on special management needs status and

security risk group status without meaningful, periodic reviews would proceed against

defendants Rinaldi, Santiago, Kocienda, Maiga, Maldenado, Quiros, Rodriguez, Mulligan,

Molden, and Tugie in their individual capacities. See id. at 18. The court also permitted the

plaintiff to file an amended complaint to re-assert his Eighth Amendment conditions claim

related to his confinement in the security risk group program at Walker beginning on July 31,

2018. The court instructed the plaintiff that if he chose to file an amended complaint, “he must

include facts to show how each condition or combination of conditions that existed at Walker

deprived him of a basic human need and also describe how each defendant was involved in,

responsible for or aware of the various conditions at Walker that allegedly deprived him of a

basic human need.” Id.

       The amended complaint asserts claims under 42 U.S.C. § 1983 and re-names

Commissioner Scott Semple, Deputy Commissioner Monica Rinaldi, Director of Security

Antonio Santiago, Administrators Edward Maldenado, Angel Quiros, Nick Rodriguez, William

Mulligan, and David Maiga, and Correctional Employees Elisabeth Tugie, Jon Aldi, Derrick

Molden, and Thomas Kocienda as defendants and adds Commissioner Rollin Cook and

Correctional Employees Daniel Papoosha, Craig Burns and Mark Frayne as defendants. See Am.

Compl., ECF No. 27. The plaintiff alleges that the defendants violated his Fourteenth

Amendment rights during his confinement on special needs management status at Northern

beginning in 2010 and during his confinement on security risk group status from 2009 to the


                                                2
present.

II.    Standard of Review

       The court reviews the amended complaint pursuant to 28 U.S.C. § 1915A(b). Under

section 1915A(b), a court must “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of

Civil Procedure requires that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

       Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must include sufficient factual allegations to meet the standard of facial plausibility. See Harris

v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

III.   Facts

       The plaintiff states that he has been diagnosed as suffering from “multiple psychological

disabilit[ies] and traits as well as abnormal brain structure and function.” See Am. Compl., at 4 ¶


                                                   3
9. He has been confined in a restrictive housing unit since 2007. See id. ¶ 10.

       In 2009, the plaintiff received a disciplinary report charging him with being a member of

a security risk group called the Bloods. See id. at 5 ¶ 17. The plaintiff contends that he was

never a member of the Bloods gang. See id. “[F]or safety reason[s], [the plaintiff] had to inform

DOC that he [was] not a member of the Bloods, but was associated with the Latin Kings security

risk group.” See id. at 6 ¶ 18. After finding the plaintiff guilty of the disciplinary charge of

security risk group affiliation, prison officials designated the plaintiff as a security risk group

member. See id. at 5 ¶ 17.

       The plaintiff has been classified as a security risk group member for a decade. See id. at

6 ¶ 20. Under Connecticut Department of Correction Directive 6.14(9), prison officials shall

review an inmate’s designation as a security risk group member at least every six months to

determine whether an inmate should remain a security risk group member. See id. ¶ 19. Prison

officials have never reviewed the plaintiff’s status as a security risk group member. See id. ¶ 20.

For years, prison officials continued to classify the plaintiff as a security risk group member

because he had not completed the security risk group phase program but failed to offer him the

opportunity to complete the program. See id.

       In 2010, Department of Correction officials classified the plaintiff as special needs

management status and confined him at Northern. See id. at 4 ¶ 11. During his confinement on

special needs management status, prison officials permitted the plaintiff to: watch television in

his cell, take a shower every day, participate in outdoor recreation for two hours each day,

participate in recreation in the gym, visit with non-immediate family members, visit with his

mother for an extended period of time, purchase $75.00 of commissary items and $150.00 of


                                                   4
holiday packages, keep all of his property in his cell, and engage in congregate programming and

work assignments. See id. at 7 ¶ 21.

       Department of Correction Administrative Directive 9.4(13)(E) requires that prison

officials develop an individualized facility management plan for each inmate who has been

placed on special needs management status. See id. at 4 ¶ 12. The plan should include

recommendations to assist the inmate in achieving removal from special needs management

status. See id. In addition, Administrative Directive 9.4(13)(F) requires that a hearing be held at

least every six months to assess an inmate’s classification to special needs management status

and that a mental health professional review every ninety days the inmate’s classification as

special needs management status. See id. ¶ 13. Administrative Directive 9.2(15) requires that

each inmate be involved in program decisions and be seen by classification staff. See id. at 5 ¶

14.

       On July 31, 2018, prison officials at Northern transferred the plaintiff to Walker to

participate in the security risk group program based on his designation as a security risk group

member in 2009. See Compl. at 6 ¶ 30. At the time of the plaintiff’s placement in the security

risk group program, he had not engaged in security risk group activity since 2011 and had not

recently received a disciplinary report. See id. at 7 ¶ 36; Am. Compl. at 6 ¶ 20. There was no

penological basis for the decision by Commissioners Semple and Rollins, Deputy Commissioner

Rinaldi, Administrators Maldanado, Quiros, Mulligan, Maiga and Rodriguez and Correctional

Employees Aldi, Molden, Tugie, and Kocienda to remove the plaintiff from special needs

management status and to place him in the security risk group program. See Am. Compl. at 8 ¶

25.


                                                 5
       The conditions of confinement in the security risk group program are more restrictive and

dangerous than the conditions experienced by the plaintiff during his confinement on special

needs management status. See id. at 7 ¶ 21; at 8 ¶ 25. During his confinement in phase one of

the security risk group program, prison officials required the plaintiff to: remain in his cell for

twenty-three hours a day during the week and twenty-four hours a day on Saturdays and

Sundays, recreate in handcuffs behind the back, wear handcuffs, leg shackles and a tether chain

every time he left his cell, and eat all meals in his cell. See id. ¶ 22. Prison officials also

restricted the plaintiff to three showers a week, three telephone calls a week, and $25.00 worth of

commissary items. See id. The plaintiff was not permitted to participate in congregated

programming, hold a job, receive holiday packages or keep a television in his cell. See id.

       The defendants refused to count the time that the plaintiff spent on special needs

management status towards the time that he must spend completing all of the phases of the

security risk group program. See id. at 8 ¶ 23. The plaintiff suffered mental, emotional, and

physical harm from his classification as both special needs management status and security risk

group member status. See id. at 9 ¶ 27.

IV.    Discussion

       The plaintiff re-asserts his claim regarding the lack of meaningful, periodic review of his

special needs management status and his security risk group member status. He also contends

that the defendants improperly removed him from special needs management status and

transferred him to the security risk group program, and confiscated his property in violation of

his Fifth and Fourteenth Amendment due process rights. See id. at 9 ¶ 26. The plaintiff seeks

injunctive relief from the defendants in their official capacities and monetary damages from the


                                                  6
defendants in their individual capacities. See id. at 10.

       Although the plaintiff describes the conditions that he experienced during his

confinement on special needs management status and his confinement in the security risk group

program, he does not assert facts to state a plausible claim that the conditions deprived him of a

basic human need or otherwise violated the Eighth Amendment. Thus, it is apparent that the

plaintiff has chosen not to pursue a claim under the Eighth Amendment.

       A.      Fifth Amendment

       The plaintiff alleges that the defendants violated his right to due process under both the

Fifth and the Fourteenth Amendments in connection with his confinement on special needs

management status and security risk group status. The Fifth Amendment, however, applies to

the federal government, not to the states. See Dusenbery v. United States, 534 U.S. 161, 167

(2002) (holding Fifth Amendment's Due Process Clause protects citizens against only federal

government actors, not State officials). The plaintiff has not raised any claim against a federal

government actor. Thus, his Fifth Amendment due process claim is dismissed. See 28 U.S.C. §

1915A(b)(1).

       B.      Fourteenth Amendment Deprivation of Property

       The plaintiff alleges that the defendants “confiscate[ed] property without a post-

deprivation remedy.” The plaintiff does not describe the items of property that were allegedly

confiscated, when the items of property were confiscated, which defendant or defendants

confiscated the property items or whether he made any attempt to use the remedies available to

an inmate whose property has been lost or destroyed.




                                                  7
          A claim for confiscation or loss of property is not cognizable in a section 1983 action.

The Supreme Court has found that the Due Process Clause of the Fourteenth Amendment is not

violated when a prison inmate loses personal belongings due to the negligent or intentional

actions of correctional officers if the state provides an adequate post-deprivation compensatory

remedy. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 543

(1981).

          The State of Connecticut provides an adequate remedy for the kind of deprivation that the

plaintiff alleges in Department of Correction Administrative Directives and under Connecticut

statutes. Administrative Directive 9.6(16) & (F) provides that the Department of Correction’s

“Lost Property Board shall hear and determine any claim by an inmate in a correctional facility

who seeks compensation not exceeding . . . ($3,500.00) for lost or damaged personal property”

and that an inmate may pursue his property claim with the Connecticut Claims Commissioner if

the Board denies the claim completely or in part. Conn. Gen. Stat. § 4-141 et seq. provides that

claims for payment or refund of money by the state may be presented to the Connecticut Claims

Commission. These state remedies are not inadequate simply because an inmate anticipates a

more favorable remedy under the federal system or it may take a longer time under the state

system before his case is resolved. See Hudson, 468 U.S. at 535.

          The plaintiff does not indicate that he has pursued his available remedies through the

Department of Correction’s Lost Property Board or the Office of the Claims Commissioner.

Instead, he simply states that items of his property were confiscated and that he has no post-

deprivation remedy. This conclusory allegation does not demonstrate that the State of

Connecticut’s procedures for processing property claims are inadequate. See Riddick v. Semple,


                                                   8
731 F. App’x 11, 13 (2d Cir. 2018) (affirming dismissal of inmate’s deprivation of property

claim on the ground that the inmate had not asserted facts to show that the process provided by

the State of Connecticut, including the opportunity to seek relief through the Office of the Claims

Commissioner, was inadequate to compensate him for the deprivation of his property items);

Edwards v. Erfe, 588 F. App’x 79, 80-81 (2d Cir. 2015) (same).

       Accordingly, the plaintiff has not stated a plausible claim of a deprivation of property

under the Fourteenth Amendment. The Fourteenth Amendment due process claim seeking

money damages and injunctive relief related to the alleged loss or confiscation of unidentified

items of the plaintiff’s property is dismissed. See 28 U.S.C. § 1915A(b)(1).

       C.      Fourteenth Amendment Due Process – Procedural Due Process
               Transfer to or Placement on Security Risk Group Status

       The plaintiff alleges that in July 2018, the defendants improperly removed him from

special management needs status and placed him in the security risk group program based on his

2009 designation as a security risk group member. The plaintiff does not allege that he

participated in a hearing prior to his placement in the security risk group program at Walker. He

contends that there was no basis for his placement in the security risk group program because he

had been disciplinary report free and had not engaged in any security risk group member activity

for a significant period of time prior to July 2018. The court construes these allegations as a

claim that the defendants did not provide the plaintiff with procedural due process prior to

placing him in the security risk group program in July 2018.

       The Fourteenth Amendment’s Due Process Clause “protects persons against deprivations

of life, liberty, or property.” U.S Const. amend. XIV. “Liberty interests protected by the

Fourteenth Amendment may arise from two sources -- the Due Process Clause itself and the laws

                                                 9
of the States.” Hewitt v. Helms, 459 U.S. 460, 466 (1983). The standard analysis for a claim of

a violation of procedural due process “proceeds in two steps: We first ask whether there exists a

liberty or property interest of which a person has been deprived, and if so we ask whether the

procedures followed by the State were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S.

216, 219 (2011) (per curiam).

       In Sandin v. Conner, 515 U.S. 472 (1995), the Supreme Court recognized that “States

may under certain circumstances create liberty interests which are protected by the Due Process

Clause.” Id. at 483-84. A plaintiff has a protected liberty interest only if the state created such

an interest in a statute or regulation and the deprivation of that interest caused him to suffer an

atypical and significant hardship. See Tellier v. Fields, 280 F.3d 69, 80-81 (2d Cir. 2000).

       In Wilkinson v. Austin, 545 U.S. 209 (2005), the Supreme Court applied the Sandin

analysis to a due process claim asserted by inmates who had been classified for placement in a

high security state prison for safety and security, rather than disciplinary reasons. See id. at 223

(“After Sandin, it is clear that the touchstone of the inquiry into the existence of a protected,

state-created liberty interest in avoiding restrictive conditions of confinement is not the language

of regulations regarding those conditions but the nature of those conditions themselves ‘in

relation to the ordinary incidents of prison life.’”) (quoting Sandin, 515 at 484.). The Court

concluded that the restrictive nature of the conditions in the high security facility coupled with

the fact that the inmates’ confinement under those conditions was indefinite and disqualified the

inmates’ from parole consideration “impose[d] an atypical and significant hardship” on the

inmates and gave “rise to a liberty interest in their avoidance.” Id. at 223-24.




                                                  10
        The plaintiff alleges that he remained in the security risk group program from July 31,

2018 until October 4, 2018 and from October 17, 2018 to December 5, 2018, when he signed the

complaint. See Compl., ECF No. 1, at 13-14 ¶¶ 68-69, 73 & at 18. The court concludes that the

allegations regarding the restrictive conditions under which the plaintiff has been confined in the

security risk program at Walker for almost four months subjected him to an atypical and

significant hardship. See Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004) (holding that “in

determining whether [an inmate] endured an atypical and significant hardship” a district court

should consider the duration of the inmate’s confinement in segregation and “the extent to which

the conditions [in] . . . segregation differ from other routine . . . conditions” in general

population.”) (internal quotation marks and citation omitted). Accordingly, the plaintiff has

asserted that he experienced conditions that were sufficiently atypical or significant as compared

to the basic conditions of prison life to give rise to a liberty interest in their avoidance.

        In Hewitt, the Supreme Court held that prior to placing an inmate in administrative

confinement, an inmate “must merely receive some notice of the charges against him and an

opportunity to present his views [either orally or in writing] to the prison official charged with

deciding whether to transfer him to administrative segregation.” 459 U.S. at 476. As long as

these two requirements are met, the non-adversary proceeding is held “within a reasonable time

following the inmate’s transfer” to administrative segregation, “and the decisionmaker reviews

the charges and then-available evidence against the prisoner, the Due Process Clause is

satisfied.” Id. & n.8.

        There are no allegations that the defendants provided the plaintiff with notice or a hearing

prior to his placement in the security risk group program on July 31, 2018. Rather, the plaintiff


                                                   11
contends that he was placed in the program simply because he had been designated as a security

risk group member in 2009. The plaintiff has alleged that Commissioners Semple and Cook,

Deputy Commissioner Rinaldi, Director Santiago, Administrators Maldenado, Quiros,

Rodriguez, Mulligan, and David Maiga, Correctional Employees Tugie, Aldi, Molden, and

Kocienda failed to provide him with the procedural due process protections required by Hewitt

prior to his placement in the security risk group program. This Fourteenth Amendment due

process claim will proceed against Commissioners Semple and Cook, Deputy Commissioner

Rinaldi, Director Santiago, Administrators Maldenado, Quiros, Rodriguez, Mulligan, and David

Maiga, Correctional Employees Tugie, Aldi, Molden, and Kocienda in their individual and

official capacities.

        D.      Fourteenth Amendment Due Process – Periodic Reviews

        The plaintiff has alleged that during the eight years that he remained on special needs

management status, Commissioners Semple and Cook, Deputy Commissioner Rinaldi, Director

Santiago, Administrators Maldenado, Quiros, Rodriguez, Mulligan, and David Maiga,

Correctional Employees Tugie, Aldi, Molden, Burns, Papoosha, Kocienda and Frayne failed to

prepare an individualized management plan with regard to his treatment needs and goals to be

met for removal from that status and failed to engage in periodic reviews to determine whether

his continued confinement on that status was necessary. The plaintiff alleges that the same

defendants failed to engage in periodic reviews during the nine years that he was classified to

security risk group member status to determine whether his continued confinement on that status

was warranted.

        In Hewitt, the Supreme Court held that “prison officials must engage in some sort of


                                                12
periodic review of the confinement of [an] . . . inmate[s]” placed on administrative segregation or

detention to ascertain “whether [the inmate] remains a security risk.” 459 U.S. at 477 n.9. These

reviews are necessary to ensure that prison officials are not using “administrative segregation . . .

as a pretext for indefinite confinement of an inmate.” Id. The Second Circuit has observed that

periodic reviews of an inmate’s placement in administrative segregation are “flexible and may be

based on ‘a wide range of administrative considerations,’ including but not limited to

observations of the inmate in Ad[ministrative] Seg, ‘general knowledge of prison conditions,’

misconduct charges, ongoing tensions in the prison, and any ongoing investigations.” Proctor v.

LeClaire, 846 F.3d 597, 609 (2d Cir. 2017) (quoting Hewitt, 459 U.S. at 477 n.9).

       The court concludes that the plaintiff has stated plausible Fourteenth Amendment

procedural due process claims relating to his long-term confinement on special management

needs status and security risk group member status without meaningful, periodic reviews. These

claims will proceed against Commissioners Semple and Cook, Deputy Commissioner Rinaldi,

Director Santiago, Administrators Maldenado, Quiros, Rodriguez, Mulligan, and David Maiga,

Correctional Employees Tugie, Aldi, Molden, Burns, Papoosha, Kocienda, and Frayne in their

individual and official capacities.

                                             ORDERS

       The court enters the following orders:

       (1)     The Fifth Amendment claim and Fourteenth Amendment property claim are

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1). The Fourteenth Amendment due process

claims relating to the plaintiff’s long-term confinement on special management needs status and

security risk group status without meaningful, periodic reviews WILL PROCEED against


                                                 13
Commissioners Scott Semple and Rollin Cook, Deputy Commissioner Monica Rinaldi, Security

Director Antonio Santiago, Administrators Edward Maldonado, Angel Quiros, Nick Rodriguez,

William Mulligan, and David Maiga, Correctional Employees Elizabeth Tugie, Jon Aldi, Derrick

Molden, Craig Burns, Daniel Papoosha, Thomas Kocienda, and Mark Frayne in their individual

and official capacities. The Fourteenth Amendment procedural due process claim relating to the

plaintiff’s placement in the security risk group program at the end of July 2018 WILL

PROCEED against Commissioners Scott Semple and Rollin Cook, Deputy Commissioner

Monica Rinaldi, Director Antonio Santiago, Administrators Edward Maldonado, Angel Quiros,

Nick Rodriguez, Michael Mulligan, and David Maiga, Correctional Employees Elizabeth Tugie,

Jon Aldi, Derrick Molden, and Thomas Kocienda in their individual and official capacities.

        (2)    Within twenty-one (21) days of this Order, the Clerk shall verify the current

work addresses of: Commissioner Scott Semple, Commissioner Rollin Cook, Correctional

Employee Jon Aldi, Correctional Employee Daniel Papoosha, Correctional Employee Craig

Burns and Correctional Employee Mark Frayne and mail a copy of the Amended Complaint,

[ECF No. 27], this Order, and a waiver of service of process request packet to each of these

defendants in his or her individual capacity at his or her confirmed address. On the thirty-fifth

(35th) day after mailing, the Clerk shall report to the court on the status of each request. If any

defendant fails to return the waiver request, the Clerk shall make arrangements for in-person

service by the U.S. Marshals Service and that defendant shall be required to pay the costs of such

service in accordance with Federal Rule of Civil Procedure 4(d).

       (3)     Defendants shall file their response to the amended complaint, either an answer or

motion to dismiss, within thirty (30) days of the date of this order. If the defendants choose to


                                                 14
file an answer, they shall admit or deny the allegations and respond to the cognizable claims

recited above. They may also include all additional defenses permitted by the Federal Rules.

       (4)      Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within six months (180 days) from the date of this order. Discovery requests need

not be filed with the court.

       (5)      All motions for summary judgment shall be filed within seven months (210

days) from the date of this order.

       (6)      The Clerk shall send a courtesy copy of the Amended Complaint, [ECF No. 27],

and this Order to the Connecticut Attorney General and to the Department of Correction Legal

Affairs Unit.

       SO ORDERED at Hartford, Connecticut this _27_ day of _June_, 2019.

                                             _/s/ MICHAEL P. SHEA____________
                                             Michael P. Shea
                                             United States District Judge




                                                15
